         Case 1:20-cv-04983-AJN Document 28 Filed 11/04/20 Page 1 of 1


                                                1
UNITED STATES DISTRICT COURT                                                    11/4/20
SOUTHERN DISTRICT OF NEW YORK


  Jesus Miranda Franco,

                        Plaintiff,
                                                                   20-cv-4983 (AJN)
                 –v–
                                                                        ORDER
  Mi Barrio Meat Market Inc., et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       It is hereby ORDERED that this case is referred for mediation to the Court-annexed

Mediation Program. The parties are hereby notified that Local Rule 83.9 shall govern the

mediation and are directed to participate in the mediation in good faith. The mediation will have

no effect upon any scheduling Order issued by this Court without leave of this Court.

SO ORDERED.


Dated: November 4, 2020
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
